The offense is assault with intent to murder; punishment fixed at confinement in the penitentiary for a period of fifteen years.
According to the State's testimony, after fifteen years of married life, the appellant and his wife, Kate Carpenter, were divorced. He afterwards married another woman. Appellant went to her house and while there made an unprovoked attack upon her, shooting her five times.
Appellant testified in his own behalf and apparently advanced the theory that his penalty should be mitigated on account of the use of intoxicating liquor. This theory was submitted to the jury in a manner against which no criticism is addressed. There are no complaints of the rulings on the trial preserved by bills of exception. No fundamental error has been perceived. The evidence supports the verdict and the punishment inflicted was under the law within the discretion of the jury.
Finding no error, the judgment is affirmed.
Affirmed. *Page 259